Oo Oo NY HD WH & WS BY =

mM NR NH RD NR ND OR mmm
Nn WA F&F WD) NHN —|—§ © O© CO SIF KH A & WH HN —&§ C6

Case 3:17-cv-06048-RBL Document 72 Filed 02/11/19 Page 1of4

HON. RONALD B. LEIGHTON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

HIDDEN HILLS MANAGEMENT, LLC, Case No. 3:17-cv-06048-RBL

and 334TH PLACE 2001, LLC
DECLARATION OF ROBERT J.
Plaintiffs, SULLIVAN

Vv.

AMTAX HOLDINGS 114, LLC, and
AMTAX HOLDINGS 169, LLC

Defendants.

 

AMTAX HOLDINGS 114, LLC, AMTAX

HOLDINGS 169, LLC, and PARK WAY
APARTMENTS, LP

Counter-Plaintiffs,
v.

HIDDEN HILLS MANAGEMENT, LLC,
and 334TH PLACE 2001, LLC

 

 

I, Robert J. Sullivan, have personal knowledge of the facts stated herein.
1. I have been a member of the Washington State Bar since 1989 and the Oregon
State Bar since 1983. I specialize in real estate transactions with an emphasis on those involving

low-income housing tax credit (“LIHTC”) financed properties. In my career, I have represented

DECLARATION OF ROBERT SULLIVAN
(3:17-cv-06048-RBL) - 1
STOEL RIVES tp

ATTORNEYS
600 Uni i ite 3600, . 9
99369270.2 0009368-00002 University Street Suite ee aang WA 98101
to

oO Ce NIN KH AH

Case 3:17-cv-06048-RBL Document 72 Filed 02/11/19 Page 2 of 4

parties in approximately 100 LIHTC projects. My clients include owners, developers, investors,
lenders, governmental agencies, housing authorities and nonprofit entities.

2. In 2001, I represented Catherine Tamaro and Hidden Hills Management LLC
(“HHM”) in connection with the purchase and rehabilitation of the Hidden Hills apartment
complex near Tacoma, Washington. I make this declaration without revealing any legal advice
provided during the representation and without waiver of any applicable work product or
attorney-client privilege.

3. I remember the Hidden Hills transaction well because of the unique nature of the
environmental issue and the solution implemented to complete the transaction. No other
property transaction I have worked on applied this method.

4, The soil at the property is contaminated with levels of lead and arsenic that may
require cleanup due to particulate matter discharged from the Asarco smelter. The contamination
made the negotiations among the partnership, it’s partners (HHM and Paramount Financial
Group, Inc., the syndicator that owned the limited partner, Amtax Holdings 114, LLC), the
seller, the lenders, and the regulatory agencies very lengthy and complicated. This
environmental issue was so difficult that the sale almost failed. All parties had representation of
legal counsel and most retained environmental consultants as well.

5. The solution contained three elements. First, the seller agreed to split off a parcel
of undeveloped land and to reduce the sale price of the property by $700,000. Second, the lender,
and its loan purchaser Fannie Mae, required the Partnership deposit over $1,000,000 (the
estimated cost to clean-up the site) in immediately available funds into escrow to pay for any
required remediation. Amtax Holdings 114, LLC (“Amtax”) through its legal counsel insisted
that HHM put up the necessary cash to fund the escrow. Third, the Hidden Hills 2001, LP, (the
Partnership”) purchased an environmental insurance policy to pay for environmental claims

against the property for any unknown conditions. HHM paid the premium for this policy. With

DECLARATION OF ROBERT J. SULLIVAN
(3:17-cv-06048-RBL) - 2
STOEL RIVES u19

. ATTORN!
i ite 3600,
99369270.2 0009368-00002 600 University Sire Suite eer aang: WA 98101
bo

fad

aA

6

Case 3:17-cv-06048-RBL Document 72 Filed 02/11/19 Page 3 of 4

the lower purchase price, the $1,000,000 escrow and environmental insurance policy, the
transaction closed on January 30, 2002.

6. The solution addressed the concern the Partnership as purchaser might be required
in the future by Washington State Department of Ecology (“Ecology”) to clean up the property.
No clean-up was required.
hs I was also involved in the negotiation and drafting of the Environmental Indemnity &
ADA Compliance Agreement between HHM (the general partner) and Amtax Holdings 114.
LLC (the limited partner). The Partnership is not a party to the Indemnity Agreement, The
intent of the Indemnity Agreement was to allocate the financial risk for environmental issues
between the general and limited partners. Of specific concern was whether Ecology would
require a cleanup, and that the cost of the cleanup might exceed the amount of escrowed funds
and/or the proceeds of the environmental insurance policy. By requiring the general partner to
“indemnify, hold harmless and defend” the limited partner against Environmental Liabilities. the
Indemnity Agreement shifted this financial risk to the general partner for future clean-up. The
Indemnity Agreement had nothing to do with any diminution of the property value, as that issue
was addressed at the time of acquisition by the seller's reduction of the price paid by the
Partnership. The Indemnity Agreement applies if Ecology requires Amtax to clean-up the
property or a third party makes a claim against Amtax related to the environmental condition.

I declare under penalty of perjury of the laws of the United States and of the State of
Washington that the foregoing is true and correct.

DATED this IO das of December, 2018, at Clackamas. Oregon

{itl bl 2

Robert J. sal? yan

DECLARATION OF ROBERT J. SULLIVAN
(3:17-cv-06048-RBL) -

STOEL RIVES tir
ATTORNEYS

5049 ovr 600 University Street, Suite 3600, Seattle, WA 9S101
99369270.2 0009368-00002 " se Telephone 206.624.0900
mn Se Ww bh

oOo CO YT DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 72 Filed 02/11/19 Page 4 of 4

CERTIFICATE OF SERVICE
[ hereby certify that on the 11th day of February, 2019, | electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following participants:

David J. Burman
dburman@perkinscoie.com,docketsea@perkinscoie.com

Christopher G Caldwell
ccaldwell@bsfllp.com,BSF_LAD_ Records@BSFLLP.com

David R Goodnight
DRGOODNIGHT@STOEL.COM,SEA_PS@stoel.com,docketclerk@stoel.com,jamie.do
mbek@stoel.com

Margarita V. Latsinova

rvlatsinova@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,

debbie.dern@stoel.com

Steven Douglas Merriman
smerriman@perkinscoie.com,docketsea@perkinscoie.com,JTanzy@perkinscoie.com

Eric S Pettit
epettit@bsfllp.com

J. Scott Pritchard
scott.pritchard@stoel.com,sea_ps@stoel.com.docketclerk@stoel.com,eileen.mccarty@st
gel.com

Arwen Johnson
ajohnson@bsfllp.com

Grayce S. Zelphin
gzelphin@bsfllp.com

Dated February 11, 2019.

5/ Debbie Dern

Debbie Dern

Legal Practice Assistant
Stoel Rives LLP
debbie.dern@stoel.com

DECLARATION OF ROBERT SULLIVAN
(3:17-cv-06048-RBL) - 4

100065087.6 0009368-00002

STOEL RIVES up

ATTORNEYS
600 University St., Suite 3600, Seattle, WA 98101
Pelephone 206.634.0900
